DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Aug. 4, 2022 has been entered. Claims 1-2 and 6-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed May 6, 2022.
Claim Objections
Claims 1, 10, and 12 are objected to because of the following informalities:
claim 1, line 3, “a control device; and” should read --a control device;--
claim 1, line 5, “with the control device;” should read --with the control device,--
claim 1, line 7, “the first display screen is a flexible display screen,” should read --the first display screen is a flexible display screen; and--;
claim 1, line 8, “a first surface at which the first display screen provided” should read --the first surface--;
claim 10, line 1, “other part” is unclear as to what other part of the heart rate detection device is being referenced—Examiner suggests revising this language to “at least a portion”; and
claim 12, line 1, “other part” is unclear as to what other part of the sweat detection device is being referenced—Examiner suggests revising this language to “at least a portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a mental process of comparing two values—the electrolyte content of the sweat and an electrolyte threshold.
 The limitation of “wherein the control device is configured to: … control …, when the sweat information indicates that an electrolyte content of a sweat is below an electrolyte threshold”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the control device is configured to: … control,” nothing in the claim element precludes the step from practically being performed in the human mind and/or with pen and paper. For example, but for the “the control device is configured to: … control” language, the comparison performed in the context of this claim encompasses the user manually determining if the electrolyte content of the sweat falls below the electrolyte threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and/or with pen and paper, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, in relevant part, the claim recites the additional elements of a “control device”, “voice interaction device”, and “sweat detection device”—the latter two both “connected with the control device”—“wherein the control device is configured to: receive a sweat information from the sweat detection device;” and “control the sweat detection [sic] device to provide a voice indication, … indicat[ing] that water needs to be replenished.” Each component is recited at a high level of generality—a generic sweat detector with the generic ability to produce sweat information, a generic audio device with the generic ability to emit a vocal indicator, and a generic controller performing the generic functions of receiving a data input, comparing the received data with another value, and outputting the result of the comparison. As recited, these additional elements amount to no more than mere instructions to apply the exception using generic detector, generic audio device, and generic controller components. Furthermore, the controller’s receipt of information from the sweat detector and output of the comparison result using the audio device are simply insignificant extra-solution activity—pre-solution data gathering and post-solution reporting, respectively. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a sweat detector, audio device, and controller that receives data from the sweat detector, compares it to a value, and outputs the result, amount to no more than mere instructions to apply the exception using generic devices and components. Mere instructions to apply an exception using generic devices and components cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, the receipt of data from the sweat detector and output of the comparison result are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel et al. (US 20170209742 A1) [hereinafter “Merkel”] in view of Wolfson (US 20080191864 A1).
Claim 1
Merkel discloses an intelligent fitness mat, (Abstract; cl. 1; Figs. 2-3; exercise mat 113) comprising:
a main body; (Abstract; cl. 1; Figs. 2-3; exercise mat 113; [0037])
a control device; (Abstract; cl. 1; Figs. 1, 4; processor 102; [0031]) and
a first display screen provided at a first surface of the main body, wherein the display screen is connected with the control device, (Abstract; cl. 1; Figs. 4-5; displays 110; [0039])
the first display screen is provided at an end of the main body along a length direction of the main body, (Fig. 4; displays 110)
the first display screen is a flexible display screen, (Fig. 3; [0037], [0039]) and
a second display screen, wherein the second display screen is connected with the control device and is a flexible display screen. (Abstract; cl. 1; Figs. 3-5; displays 110; [0037], [0039])
Merkel may not explicitly disclose, but, in the same field of endeavor, Wolfson teaches provided at a second surface opposite to a first surface at which the first display screen provided. (cls. 1, 6, 9; Figs. 1-2; integrated display 6; [0023])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intelligent fitness mat of Merkel to include provided at a second surface opposite to a first surface at which the first display screen provided as taught by Wolfson because such a “double-sided” usage feature “is highly valuable” and lets the surface be “easily alternated by flipping [it] and exposing a different side for usage.” ([0023])
Claim 2
	Merkel in view of Wolfson discloses wherein the control device is provided in an interior part of the main body. (Merkel: Fig. 4; processor 102)
Claim 6
Merkel in view of Wolfson discloses at least one pressure sensor, connected with the control device. (Merkel: Abstract; cl. 1; Fig. 1; P/F sensors 108; [0034], [0058])
Claim 7
	Merkel in view of Wolfson discloses wherein the at least one pressure sensor is provided in an interior part of the main body. (Merkel: Abstract; cl. 1; P/F sensors 108)

Claim 8
Merkel in view of Wolfson discloses wherein the at least one pressure sensor comprises a plurality of pressure sensors that are evenly distributed at the main body. (Merkel: Abstract; cl. 1; P/F sensors 108; [0044]–[0045])
Claims 9 and 10
Merkel in view of Wolfson discloses the elements of claims 9 and 10 as stated above for claim 1.
Merkel may not explicitly disclose, but, in the same field of endeavor, Wolfson teaches a heart rate detection device, connected with the control device, wherein a detection end of the heart rate detection device is provided at a surface of the main body and wherein other part of the heart rate detection device is provided in an interior part of the main body. (cls. 10-11; [0048], [0089] (“different technologies … can be embedded or integrated into the interactive surface unit 1”), [0135] (“unique electrical attributes measured by sensors embedded in the interactive surface 1”), [0137], [0165] (“In yet a further embodiment of the invention, the system measures additional parameters regarding … user(s) in contact with said interactive surface 1 or integrated interactive surface system 20. These additional parameters can be … blood pressure, heart rate … and EMG readings for said user(s), or any combination thereof.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intelligent fitness mat of Merkel to include a heart rate detection device, connected with the control device, wherein a detection end of the heart rate detection device is provided at a surface of the main body and wherein other part of the heart rate detection device is provided in an interior part of the main body as taught by Wolfson because, for example, “[c]ontent applications [] can [] use these additional parameters”—including the user’s detected heart rate—“and generate appropriate responses and feedback in the displayed content.” ([0165], see also [0137])

Claims 11 and 12
Merkel in view of Wolfson discloses the elements of claims 11 and 12 as stated above for claim 1.
Merkel may not explicitly disclose, but, in the same field of endeavor, Wolfson teaches a sweat detection device, connected with the control device, wherein a detection end of the sweat detection device is provided at an upper surface of the main body or a lower surface of the main body, or detection ends of the sweat detection device are provided at the upper surface of the main body and the lower surface of the main body, respectively and wherein other part of the sweat detection device is provided in an interior part of the main body. (cls. 10-11; [0048] (“Parameter—sensors that measure input in a given domain. Examples of parameters include, but are not limited to: … magnetic conductivity, electrical resistance, electrical capacity, saltiness, humidity, … of the user”), [0089] (“different technologies … can be embedded or integrated into the interactive surface unit 1”), [0135] (“unique electrical attributes measured by sensors embedded in the interactive surface 1”), [0137], [0165] (“In yet a further embodiment of the invention, the system measures additional parameters regarding … user(s) in contact with said interactive surface 1 or integrated interactive surface system 20. These additional parameters can be humidity, … electric conductivity or magnetic field of said user(s) … or any combination thereof.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intelligent fitness mat of Merkel to include a sweat detection device, connected with the control device, wherein a detection end of the sweat detection device is provided at an upper surface of the main body or a lower surface of the main body, or detection ends of the sweat detection device are provided at the upper surface of the main body and the lower surface of the main body, respectively and wherein other part of the sweat detection device is provided in an interior part of the main body as taught by Wolfson because, for example, “[c]ontent applications [] can [] use these additional parameters”—including the user’s detected sweat—“and generate appropriate responses and feedback in the displayed content.” ([0165]; see also [0137])
Claims 14 and 15
Merkel in view of Wolfson discloses the elements of claims 14 and 15 as stated above for claim 1.
Merkel may not explicitly disclose, but, in the same field of endeavor, Wolfson teaches a voice interaction device, connected with the control device and wherein the voice interaction device is provided in an interior part of the main body. (Figs. 2-3; sound unit 24, ROM 32, CPLD 33, D2A 34, amplifier 35, loud speaker 36; [0064], [0108], [0113], [0180])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intelligent fitness mat of Merkel to include a voice interaction device, connected with the control device and wherein the voice interaction device is provided in an interior part of the main body as taught by Wolfson because doing so allows “the content generated” to be “based on sounds emitted by a user or an object.” ([0180])
Claims 16 and 17
Merkel in view of Wolfson discloses the elements of claims 16 and 17 as stated above for claim 1.
Merkel may not explicitly disclose, but, in the same field of endeavor, Wolfson teaches a wireless transmission device, connected with the control device and wherein the wireless transmission device is provided in an interior part of the main body. (cls. 8, 17; Figs. 1-3; I/O unit 13; [0064], [0090] (“This can also be swapped, where the RFID transmitters are embedded in the interactive surface”), [0147], [0186])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intelligent fitness mat of Merkel to include a wireless transmission device, connected with the control device and wherein the wireless transmission device is provided in an interior part of the main body as taught by Wolfson because, for example, “[s]everal display systems can be joined together, by … wireless means, to form one integrated, larger size system,” thus enabling a user to “purchase a first smaller interactive surface and display system for economical reasons, and then later on purchase an additional interactive surface to enjoy a larger interactive surface.” ([0018])

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Merkel and Wolfson as applied to claim 11 above, and further in view of Brunswick (U.S. Pat. No. 9,211,080).
	Merkel in view of Wolfson discloses the elements of claim 13 as stated above for claim 11, and further discloses placement of a user’s feet at an end of the main body along a length direction of the main body. (Merkel: cl. 13; Fig. 7; [0043])
	Merkel in view of Wolfson may not explicitly disclose, but, in the same field of endeavor, Brunswick teaches wherein at least one detection end of the sweat detection device is provided at an end of the main body along a length direction of the main body. (Abstract; cls. 1, 12; Figs. 2, 5; electrodes 110, switching circuit 120, measurement circuit 140; col. 13, ll. 48-64)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intelligent fitness mat of Merkel in view of Wolfson to include at least one detection end of the sweat detection device provided at an end of the main body along a length direction of the main body—i.e., where a user’s feet are placed—as taught by Brunswick because “[t]he eccrine glands EG, … are abundantly found (on average 500/cm2) on … the soles of the feet … where the measurements are conducted.” (Fig. 2; col. 5, ll. 32-36)
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel in view of Wolfson as applied to claims 9 and 11 above, and further in view of Miller et al. (US 10806398 B2) [hereinafter “Miller”] and Shariff et al. (US 20160374588 A1) [hereinafter “Shariff”].
	Merkel in view of Wolfson discloses the elements of claims 18 and 19 as stated above for claims 9 and 11, and further discloses wherein the control device is configured to: receive a heart rate information from the heart rate detection device. (Wolfson: [0165] (“In yet a further embodiment of the invention, the system measures additional parameters regarding … user(s) in contact with said interactive surface 1 or integrated interactive surface system 20. These additional parameters can be … blood pressure, heart rate … and EMG readings for said user(s), or any combination thereof.”))
	Merkel in view of Wolfson may not explicitly disclose, but, in the same field of endeavor, Miller and Shariff teach wherein the control device is configured to: set a detection time interval of the sweat detection device based on the heart rate information and wherein the control device is configured to: set the detection time interval of the sweat detection device as a first preset time when the heart rate detection device detects that a heart rate of a user continues to be less than a first threshold within a certain period of time; and set the detection time interval of the sweat detection device as a second preset time when the heart rate detection device detects that a heart rate of a user continues to be greater than a second threshold within the certain period of time, wherein the second preset time is less than the first preset time. (Miller: Abstract; cl. 1; col. 3, ll. 11-53 (“In one apparatus, a processing element is coupled to a first sensor interface and a second sensor interface. The processing element measures a physiological measurement via the first sensor interface and measures an amount of activity of the apparatus via the second sensor interface. A physiological measurement may be any measurement related to a living body, such as a human’s body …. … Physiological measurements … may be more complicated, for example measuring how well the heart is functioning by taking an ECG (electrocardiograph). … In some cases, these physiological measurements may be taken to determine an activity level for power management, as described herein. The physiological measurements can be medical measurements, such as heart rate measurement data, hydration level measurement data, blood pressure measurement data, … The processing element performs a power adjustment activity in view of the amount of activity. For example, the power adjustment activity may be to perform any one or more of the following: … adjusting a frequency of taking physiological measurements; …. In another embodiment, the power management system described herein may adjust one or more sensors in view of a rate of change in the measurements of the one or more sensors.”); col. 34, ll. 46-51 (“For example, when a user is inactive (e.g. the activity level of the user is below a threshold level) then a rate of change in the one or more measurements taken by the wearable device is lower relative to when the user is active (e.g. the activity level of the user exceeds a threshold level).”) (Shariff: Abstract; cl. 8; [0030] (“The different modes may utilize different sensor data sampling rates, …. For example, GSR data may be sampled at a higher sampling frequency in an activity mode, a lower frequency in a rest mode …”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intelligent fitness mat of Merkel in view of Wolfson to include, as in claim 18, wherein the control device is configured to: set a detection time interval of the sweat detection device (the “sampling frequency” for “GSR data” taught by Shariff) based on the heart rate information (a “physiological measurement[] … such as heart rate measurement data” taught by Miller which is “taken to determine an activity level”), or, as in claim 19, wherein the control device is configured to: set the detection time interval of the sweat detection device as a first preset time (the “lower frequency” taught by Shariff) when the heart rate detection device detects that a heart rate of a user continues to be less than a first threshold within a certain period of time (the “rest mode” taught by Shariff, when the “heart rate measurement data” taught by Miller corresponds to an “activity level of the user [] below a threshold level”) and set the detection time interval of the sweat detection device as a second preset time (the “higher sampling frequency” taught by Shariff) when the heart rate detection device detects that a heart rate of a user continues to be greater than a second threshold within the certain period of time (the “activity mode” taught by Shariff, when the “heart rate measurement data” taught by Miller corresponds to an “activity level of the user exceed[ing] a threshold level”), wherein the second preset time is less than the first preset time (i.e., the time interval of a higher sampling frequency is inherently less than the interval for a lower sampling frequency) because the techniques for “power management” taught by Miller “can be used to extend a usable period of time of the portable or mobile electronic devices”—such as an intelligent fitness mat including sensors—which have “a limit on an amount of energy a power source can deliver” (col. 1, ll. 49-52), while the “different hydration state monitoring modes that are triggered under different conditions” taught by Shariff “may help to preserve computing resources when hydration states are likely to change slowly, while providing more granular data when hydration states are likely to change more quickly.” ([0030])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Merkel in view of Wolfson as applied to claims 11 and 14 above, and further in view of Begtrup et al. (US 20190008448 A1) [hereinafter “Begtrup”].
	Merkel in view of Wolfson discloses the elements of claim 20 as stated above for claims 11 and 14, and further discloses wherein the control device is configured to: receive a sweat information from the sweat detection device. (Wolfson: cls. 10-11; [0048] (“Parameter—sensors that measure input in a given domain. Examples of parameters include, but are not limited to: … magnetic conductivity, electrical resistance, electrical capacity, saltiness, humidity, … of the user”), [0137] (“Many types of sensors can be used in the present invention. Sensors can collect different types of data from the user like … humidity, …”), [0165] (“In yet a further embodiment of the invention, the system measures additional parameters regarding … user(s) in contact with said interactive surface 1 or integrated interactive surface system 20. These additional parameters can be humidity, … electric conductivity or magnetic field of said user(s) … or any combination thereof.”))
	Merkel in view of Wolfson may not explicitly disclose, but, in the same field of endeavor, Begtrup teaches wherein the control device is configured to: control the voice interaction device to provide a voice indication, when the sweat information indicates that an electrolyte content of a sweat is below an electrolyte threshold, wherein the voice indication indicates that water needs to be replenished. (Abstract; cls. 2, 11-12, 15; [0065]–[0066] (“The device would measure electrolyte concentrations in the wearer’s sweat …. The device would process the sweat electrolyte data, producing, for example, sweat electrolyte concentration, concentration trend information, or ratios of concentrations among the various monitored electrolytes. Using an algorithm, the device would then determine an electrolyte loss estimate as compared to a baseline value for the wearer … Depending on the electrolyte loss estimate, the device would then communicate the results to the wearer, for example by auditory alert, … a light signal, or a combination of these. The device outputs … as described may be used by the wearer in real time to inform the wearer’s electrolyte status. For example, the device could display a green light indicating only water is required to be consumed at that time. … In another example, the device may display a red light indicating an urgent need for a coded or recommended amount of electrolyte replenishment. The wearer would then place a package of the coded or recommended electrolyte dose, such as a commercial electrolyte replenishment … drink … over the optical scanner.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the intelligent fitness mat of Merkel in view of Wolfson to include wherein the control device is configured to: control the voice interaction device to provide a voice indication, when the sweat information indicates that an electrolyte content of a sweat is below an electrolyte threshold, wherein the voice indication indicates that water needs to be replenished as taught by Begtrup because “sweat sensing devices hold tremendous promise for use in” an “athletic … setting[]” and “[o]ne potential application that can improve personal safety and performance in th[is] setting[], is a robust, [] sweat electrolyte loss monitor.” ([0004])
Response to Arguments
In response to Applicant’s arguments filed Aug. 4, 2022:
With respect to the title and specification (see p. 8), Applicant’s arguments have been fully considered and are persuasive. Therefore, the objections have been withdrawn.
With respect to claim objections (see p. 9), Applicant’s arguments have been fully considered and are persuasive. Therefore, the previous objections have been withdrawn. However, upon further consideration, new objections are made as stated above.
With respect to claim interpretation (see p. 9), Applicant’s arguments have been considered but are moot because the Examiner has not interpreted any claim limitations pursuant to 35 U.S.C. § 112(f). However, for the avoidance of doubt, this Office action omits any discussion of claim interpretation and 35 U.S.C. § 112(f).
With respect to the rejection of claims 10 and 12 under 35 U.S.C. § 112(b) (see p. 9), Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
With respect to the rejection of claim 20 under 35 U.S.C. § 101 (see pp. 9-10), Applicant’s arguments have been fully considered but they are not persuasive.
As for “the features ‘a voice interaction device connected with the control device, and a sweat detection device connected with the control device’ in dependent claim 20” (p. 10), these features were not previously considered to be an abstract idea, but Examiner concluded that these additional elements nonetheless failed to integrate claim 20’s abstract idea into a practical application. Applicant does not provide any evidence and/or argument to suggest that the prior conclusion was incorrect.
As for “claim 20 refers to the amended … claim 1 with at least features ‘a first display screen provided at a first surface of the main body, wherein the first display screen is connected with the control device; the first display screen is provided at an end of the main body along a length direction of the main body, the first display screen is a flexible display screen, a second display screen provided at a second surface opposite to a first surface at which the first display screen provided, wherein the second display screen is connected with the control device and is a flexible display screen.’” (p. 10), none of these additional elements—either the features in original claim 1 or those added by amendment—can integrate claim 20’s abstract idea into a practical application or provide an inventive concept because they play no role whatsoever in claim 20 and are not tied to its abstract idea in any way.
With respect to the rejection of claims 1-20 under 35 U.S.C. §§ 102 & 103 (see pp. 10-15), Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that “Merkel does not disclose whether the displays in exercise mat are flexible or not.” (p. 12) Specifically, Applicant argues that “it appears that the small size … of each of the displays … allows the exercise mat to be rolled up in Merkel, not because the displays are flexible display screens.” (p. 12) Examiner respectfully disagrees. While as an initial matter Merkel does not require the displays 110 to be small or of any particular size, [0039] explains that the purpose in using a small size would not be to permit rolling up the mat, but rather would be “for allowing exercise mat 113 to include the desired number of displays” (emphasis added), such as “fifty displays 110, one-hundred displays 110, two-hundred displays 110, or any desired number of displays 110.” In contrast, Merkel explains at [0039] that what allows the mat to be rolled up or folded is how “[d]isplays 110 [are] configured” (emphasis added). Merkel further explains at [0039] that “[o]ne example display technology that may be used to facilitate a display of this type”—i.e., a type that allows the mat to be rolled up or folded—“may include an Organic Light Emitting Diode.” (emphasis added) One having ordinary skill in the art would thus understand that it is not the displays’ size, but instead their configuration using flexible technology that allows the mat to be rolled up or folded. This is also consistent with the specification in the instant case at [0038], which states: “The display screen 3 provided as the flexible display screen 3 can be deformed with the deformation of the main body 1 when the main body 1 is bent or folded, thereby facilitating accommodation of the fitness mat. In addition, the display screen 3 can adopt a transparent organic light-emitting diode (OLED) flexible screen, so that the display screen 3 can be blended with design elements of the main body 1 without affecting the aesthetic appearance of the fitness mat.” (emphasis added)
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        






September 8, 2022